Judgment of the Supreme Court, New York County (Stephen Crane, J., at suppression hearing and at trial with a jury), rendered on or about January 7, 1988, convicting defendant of robbery in the second degree and grand larceny in the fourth degree and sentencing him to concurrent indeterminate terms of imprisonment of 4 to 8 years and 1 Vi to 3 years, is unanimously affirmed.
The principal issue on appeal is whether the precinct house identification procedure arranged by the police was a suggestive showup or an acceptable confirmation of an earlier identification by the complaining witness. We conclude h>was the latter because of the short span of time between the incident, the intervening procedure, and the contested precinct house identification.
Within minutes after the victim had been surrounded on the street and robbed, defendant was in custody. In the intervening minutes the victim watched the attackers walk away, reported the crime to a nearby officer, followed the officer’s pursuit, and then saw the attackers, save one, submit to the officer’s authority. At the precinct, several minutes later, the victim identified his five attackers as they were individually paraded past him.
Precinct house showups are condemned in the absence of exigent circumstances (People v Riley, 70 NY2d 523), but the facts of this case are distinguishable. The procedure at the precinct house was not the first time that the victim saw the accused after the crime. (Cf., People v Morales, 37 NY2d 262.) *780Unlike the circumstances in People v Lorick (142 AD2d 501), here no danger of an irreparable misidentification existed. There was no significant break between the incident and the two identification procedures. Further, on appeal defendant essentially contests his part in the incident, not his identification. Insofar as defendant argues that the second procedure was unnecessary, we note the recognized role of out-of-court identification procedures in criminal trials. (See, CPL 60.30.)
Defendant’s remaining contentions are meritless. Counsel provided meaningful representation. (People v Baldi, 54 NY2d 137.) Counsel’s efforts throughout this case were marked by an understanding of the facts and issues, and vigorous advocacy. We find defendant’s focus on counsel’s cross-examination of the arresting officer unhelpful hindsight.
Defendant’s remaining claims are either unpreserved or meritless. Concur—Murphy, P. J., Ross, Kassal and Wallach, JJ.